           Case 2:20-cv-02576-TJS Document 93 Filed 07/26/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ELMAGIN CAPITAL, LLC             :                     CIVIL ACTION
                                 :
     v.                          :
                                 :
CHAO CHEN, KARL PETTY, ENTERGRID :
LLC and ENTERGRID FUND I LLC     :                     NO. 20-2576

                                           ORDER

      NOW, this 26th day of July, 2021, upon consideration of Defendants’ Motion to

Exclude Plaintiff From Offering Expert Testimony on Certain Topics (Doc. No. 65), the

plaintiff’s response, and the defendants’ reply, it is ORDERED that the motion is GRANTED

IN PART and DENIED IN PART.

      IT IS FURTHER ORDERED that Dr. S. Craig Pirrong may not testify or opine:

      1.       That the plaintiff’s trading strategies outperformed the Standard & Poor’s 500

Stock Index;

      2.       That the plaintiff’s trading strategies “have demonstrable value”; and

      3.       That the trading strategies are trade secrets.




                                                   /s/ TIMOTHY J. SAVAGE J.
